DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  line 17, the limitation “and a lower surface of…” needs to be changed to “and the lower surface of…” because it is not a first mentioned.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  lines 23-24, the limitation “conductor. wherein…” needs to be changed to “conductor, wherein…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332) and Lu et al (US 10,388,598).
Regarding claim 20, Miyazaki (Figs. 6-10) discloses: a semiconductor package comprising: a redistribution substrate “C” including a first redistribution layer; a semiconductor chip 49/50 disposed on the redistribution substrate; a vertical connection 
Miyazaki does not disclose the connection pad on the lower surface of the semiconductor chip connected to the vertical connection conductor by the first redistribution layer, and the lower surface of the semiconductor chip being coplanar with the lower surface of the vertical connector.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1106 (combining of 1260 and 1264) having a lower surface on which a connection pad 1262 is disposed, the lower surface of the semiconductor chip being coplanar with the lower surface of the vertical connector 1220 and the lower surface of the encapsulant 1110, and the connection pad 1262 connected to the vertical 
Miyazaki does not disclose: the planar area of the lower surface of the vertical connection conductor is greater than a planar area of an upper surface of the vertical connection conductor, and a planar area of the lower surface of the core member is greater than a planar area of an upper surface of the core member.
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: the planar area of the lower surface of the vertical connection conductor 22 is greater than a planar area of an upper surface of the vertical connection conductor, and a planar area of the lower surface of the core member 20 is greater than a planar area of an upper surface of the core member.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the vertical connection conductor and the core member having the shapes as set forth above depending upon the etching method which is used for forming the vertical connection conductor and the core member.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332), Lu et al (US 10,388,598) and Ha et al (US 2019/0088566).
Regarding claim 1, Miyazaki (Figs. 6-10) discloses a semiconductor package comprising: a redistribution substrate “C” (labeled in Fig. 10d) having a first surface and a second surface, opposing the first surface, the redistribution substrate including a first redistribution layer 152-154 (Fig. 10c); a semiconductor chip 51 disposed on the first surface of the redistribution substrate; a vertical connection conductor 56/57 ([0077]) disposed on the first surface of the redistribution substrate and electrically connected to the first redistribution layer; a core member 41 ([0077]) having a first through-hole accommodating the semiconductor chip (Fig. 9) and a second through-hole accommodating the vertical connection conductor; an encapsulant 42 disposed on the first surface of the redistribution substrate, covering the semiconductor chip and an upper surface of the vertical connection conductor 56/57, and filling the first through-hole and the second through-hole; and a redistribution member “B” (Fig. 10d) disposed on the encapsulant, and including a second insulating layer  (not labeled, see Fig. 10d) disposed on the encapsulant 42, a second redistribution layer (not labeled, see Fig. 10d) disposed on the second insulating layer, and a second redistribution via (not labeled, see Fig. 10d) electrically connecting the second redistribution layer  to the vertical connection conductor 56/57 by penetrating through the second insulating layer, 
Miyazaki does not disclose the semiconductor chip having a connection pad connected to the first redistribution layer and the vertical connection conductor electrically connected to the connection pad by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer. Accordingly, it would have been obvious to modify the device of Miyazaki by having the semiconductor chip, the vertical connection conductor and the first redistribution layer all connected with the connections as set forth above because such connections are well known and commonly used in the art for providing a flip-chip bonding between the semiconductor chip and the underlying redistribution layer according to the requirements of the circuit design.
Miyazaki does not disclose: the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, the width of a lower end of the first through-hole is narrower than the width of 
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: a width of a lower surface of the vertical connection conductor 22 is wider than a width of an upper surface of the vertical connection conductor, a width of a lower end of the first through-hole is narrower than the width of an upper end of the first through-hole, and the width of a lower end of the second through-hole is narrower than the width of an upper end of the second through-hole.  Accordingly, it would have been obvious to further modify the device of Miyazaki by forming the vertical connection conductor and the first and second through-holes having the shapes as set forth above depending upon the etching method which is used for forming the vertical connection conductor and the first and second through-holes.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Miyazaki does not disclose: the second insulating layer fills the first via hole, and has a second via hole exposing a portion of the upper surface of the vertical connection conductor exposed from the encapsulant by the first via hole, and the second redistribution via is disposed in the second via hole, and is spaced apart from a side wall surface of the first via hole.

Regarding claims 2, 6-8 and 15, Miyazaki (Figs. 6-10) further discloses: the vertical connection conductor 56/57 and the core member 41 are insulated from each other by the encapsulant 42; the encapsulant 42 covers the outer side surface of the core member; the lower surface of the vertical connection conductor, a lower surface of the core member, and a lower surface of the encapsulant are on a same plane, and the redistribution substrate “C” comprises an insulating layer 43 on the same plane (Fig. 10), the first redistribution layer 152-154 on the first insulating layer, and a first redistribution via 59/61 passing through the first insulating layer to connect the first redistribution layer and the vertical connection conductor; the upper surface of the vertical connection conductor 56/57 and an upper surface of the core member 41 are on a higher level than an upper surface of the semiconductor chip 51, and an upper surface of the encapsulant 42 is on a higher level than the upper surface of the vertical 
Regarding claims 3 and 5, Lu (Figs. 2 and 7) further teaches: the vertical connection conductor 22 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is tapered, the first through-hole has a vertical cross-sectional shape in which a first side wall surface of the first through-hole is tapered, and the second through-hole has a vertical cross-sectional shape in which a second side wall surface of the second through-hole is tapered; and the core member 20 has a vertical cross-sectional shape in which an outer side surface is tapered. 
Regarding claim 4, Kim (Fig.13) further teaches the vertical connection conductor 1220 has a vertical cross-sectional shape in which a side surface of the vertical connection conductor is concave.  Therefore, in view of teachings of Kim, a first side wall surface of the first through-hole of Miyazaki which is formed by a concave side surface of the vertical connection conductor would be convex, and a second side wall surface of the second through-hole which is formed by the other concave side surface of the vertical connection conductor would also be convex.
Regarding claim 16, Kim (Figs. 12-13) further teaches: a passivation layer 1244 disposed on the second surface of the redistribution substrate and having an opening exposing a portion of the first redistribution layer 1252; an under-bump metal 1254 disposed on the opening and electrically connected to the portion of the first redistribution layer; and a connection bump 1150 disposed on the passivation layer and electrically connected to the first redistribution layer by the under-bump metal.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2006/0255440) in view of Kim et al (US 2016/0322332), Lu et al (US 10,388,598) and Lee et al (US 2019/0378795).
Regarding claim 17, Miyazaki (Figs. 6-10) discloses: a semiconductor package comprising: a redistribution substrate “C” including a first redistribution layer; a semiconductor chip 51 disposed on the redistribution substrate and connected to the first redistribution layer; a vertical connection conductor 56/57 disposed on the redistribution substrate; a core member 41 having a first through-hole accommodating the semiconductor chip and a second through-hole accommodating the vertical connection conductor; and an encapsulant 42 covering at least a portion of the semiconductor chip, an upper surface of the vertical connection conductor, and at least a portion of the core member, the encapsulant 42 filling the first through-hole and the second through-hole, and a redistribution member “B” disposed on the encapsulant 42, and including a second insulating layer (not labeled, see Fig. 10d) disposed on the encapsulant 42, a second redistribution layer (not labeled, see Fig. 10d) disposed on the second insulating layer, and a second redistribution via (not labeled, see Fig. 10d)  electrically connecting the second redistribution layer to the vertical connection conductor 56/57, wherein the vertical connection conductor 56/57 has a cross-sectional shape in which a side surface of the vertical connection conductor is vertical, such that a width of a lower surface of the vertical connection conductor is the same as a width of an upper surface of the vertical connection conductor, and each of the first through-hole and the second through-hole has a cross-sectional shape vertically in a vertical direction, wherein the encapsulant 42 has a first via hole exposing a portion of the upper 
Miyazaki does not disclose the semiconductor chip connected to the first redistribution layer, and the vertical connection conductor electrically connected to the semiconductor chip by the first redistribution layer.
However, Kim (Fig. 13) teaches a semiconductor package comprising: a semiconductor chip 1260 having a connection pad connected to the first redistribution layer 1350 and the vertical connection conductor 1220 electrically connected to the connection pad by the first redistribution layer. Accordingly, it would have been obvious to modify the device of Miyazaki by having the semiconductor chip, the vertical connection conductor and the first redistribution layer all connected with the connections as set forth above because such connections are well known and commonly used in the art for providing a flip-chip bonding between the semiconductor chip and the underlying redistribution layer according to the requirements of the circuit design.
Miyazaki does not disclose: the vertical connection conductor has a cross-sectional shape in which a side surface of the vertical connection conductor is tapered, such that the width of a lower surface of the vertical connection conductor is wider than the width of an upper surface of the vertical connection conductor, and each of the first through-hole and the second through-hole has a cross-sectional shape tapered in a tapering direction opposing a tapering direction of the vertical connection conductor. 
However, Lu (Figs. 2 and 7) teaches a semiconductor package comprising: the vertical connection conductor 22 has a cross-sectional shape in which a side surface of the vertical connection conductor is tapered, a width of a lower surface of the vertical 
Miyazaki does not disclose the second redistribution via penetrating through the encapsulant, disposed in the first via hole and the second via hole, and in contact with side wall surfaces of the first via hole and the second via hole.
However, Lee (Fig. 2) teaches a semiconductor package comprising: a second redistribution via 54 electrically connecting the second redistribution layer 56 to a vertical connection conductor 13b by penetrating through the encapsulant 50 and the second insulating layer 50a, and the second redistribution via 54 disposed in the first via hole and the second via hole, and in contact with side wall surfaces of the first via hole and the second via hole.  Accordingly, it would have been obvious to further modify the 
Regarding claims 18-19, Miyazaki (Figs. 6-10) further discloses: the core member 41 has a plate shape having a thickness greater than or equal to a thickness of the semiconductor chip, and the vertical connection conductor 56/57 has a thickness equal to the thickness of the core member; and the core member and the vertical connection conductor comprise a same metal material (Fig. 6).
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
A)  Applicant’s arguments with respect to independent claims 1 and 17 (pages 10-13 of remark) have been considered but are moot because the new references are applied in the new ground of rejection.
B)  Regarding rejection of independent claim 20, Applicant (page 14 of remark) argues that Miyazaki does not disclose the lower surface of the semiconductor chip being coplanar with the lower surface of the encapsulant as claimed.
This argument is not persuasive because the semiconductor chip of Miyazaki has been modified by the semiconductor chip of Kim.  Kim’s Fig. 13 does teach the semiconductor chip 1106 bonding to the underlying redistribution layer by flip-chip bonding, and the semiconductor chip 1106 having the lower surface being coplanar with the lower surface of the encapsulant 1110 and the vertical connection conductor 1220.  . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817